Case 1:21-cv-00239-MSK-MEH Document 11 Filed 02/02/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 21-cv-00239-MSK-MEH

  FAMILY OF THE YEAR PRODUCTIONS, LLC,

         Plaintiff,

  v.

  DOES 1-14,

        Defendants.
  ______________________________________________________________________________

                                          ORDER
  ______________________________________________________________________________
  Michael E. Hegarty, United States Magistrate Judge.

         Before the Court is Plaintiff’s “Motion for Leave to Take Limited Expedited Discovery of

  Information Prior to Rule 26(f) Conference.” ECF 4. Plaintiff’s Motion alleges that the Doe

  Defendants, identified only by their Internet Protocol (“IP”) addresses, have infringed on

  Plaintiff’s copyrighted work by using the Internet and a “BitTorrent” protocol to reproduce,

  distribute, or display Plaintiff’s work. Plaintiff requests permission from the Court to serve

  limited, immediate discovery on the Doe Defendants’ Internet Service Providers (“ISPs”) and the

  identified email provider prior to the Rule 26(f) conference. The purpose of this discovery is to

  obtain additional information concerning the identities of the Doe Defendants.

         Fed. R. Civ. P. 26(d) proscribes seeking discovery before Rule 26(f) conferral. However,

  this prohibition is not absolute; the Court may authorize discovery upon a showing of good cause.

  Pod-Ners, LLC v. Northern Feed & Bean of Lucerne Ltd. Liability Co., 204 F.R.D. 675, 676 (D.

  Colo. 2002). “Expedited discovery should be limited, however, and narrowly tailored to seek

  information necessary to support expedited or preliminary relief.” Avaya, Inc. v. Acumen Telecom
Case 1:21-cv-00239-MSK-MEH Document 11 Filed 02/02/21 USDC Colorado Page 2 of 2




  Corp., No. 10-cv-03075-CMA-BNB, 2011 WL 9293, at *2 (D. Colo. Jan. 3, 2011) (citation

  omitted).

         After reviewing the Motion, the Court finds that Plaintiff establishes good cause for limited

  expedited discovery. Therefore, Plaintiff’s Motion is granted [filed January 25, 2021; ECF 4] as

  follows. Plaintiff may serve third party subpoenas pursuant to Fed. R. Civ. P. 45 on the identified

  ISPs and the email provider with the limited purpose of ascertaining the identities of the Doe

  Defendants as identified by the fourteen (14) IP addresses listed in ECF 1-1. The ISP subpoenas

  shall be limited to providing Plaintiff with the name, service and billing addresses, telephone

  number, email address, and Media Access Control address of the Defendant to whom the ISP has

  assigned an IP address. The email provider subpoenas shall be limited to providing Plaintiff with

  the name, service and billing addresses, telephone number, register email address, and IP address

  log information for the previous year for each of the email addresses used to login to the 1337x

  website. With each subpoena, Plaintiff shall also serve a copy of this Order. The ISP and the email

  provider shall notify the subscriber that his/her identity has been subpoenaed by Plaintiff. Finally,

  the Court emphasizes that Plaintiff may only use the information disclosed in response to the

  subpoenas for the purpose of protecting and enforcing its rights as set forth in its Complaint (ECF

  1). The Court cautions Plaintiff that improper use of this information may result in sanctions.

         Entered and dated at Denver, Colorado, this 2nd day of February, 2021.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                   2
